Case 7:20-cr-00883 Document1 Filed on 02/21/20 in TXSD Page 1 of 3

| Unlied States District Court
AO 91 (Rev. 11/11) Criminal Complaint . jnitee en Bist

 

‘UNITED STATES DISTRICT COURRHEB 21 2020

for the
vid J. Bradley, Clerk
Southern District of Texas Da y

United States of America

 

 

 

 

‘ \y| reat OW) M
; ~*~ in a! Lt
RODRIGO CARRILLO \ ae NW ~ Av O
USC .
YOB: 1989 -
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief. _
On or about the date(s) of June 3, 2019 to February 12,2020 inthe county of | " Hidalgo in the
___ Southern District of Texas , the defendant(s) violated:
Code Section Offense Description

18 U.S.C. § 922(g)(1) Possession of a firearm or ammunition that has been shipped or transported

in interstate or foreign commerce by a felon.

This criminal complaint is based on these facts:

See Attachment "A"

@ Continued on the attached sheet.

Peat Willan hk AD | u fA

Complainant’s signature
221/20
Kyle O'Neal, Special Agent - FBI

Printed name and title

 

Sworn to before me and signed in my presence.

' Date: 2h r4( 2020 | Lb bP.

dge’s signature

City and state: ' McAllen, Texas J. Scof#Macker, United States Magistrate Judge

Lo / Printed name and title

 
 

Case 7:20-cr-00883 Document1 Filed on 02/21/20 in TXSD Page 2 of 3

. Attachment “A”

 

Affidavit in Support of Complaint
I, Kyle O’Neal, being first duly sworn, state as follows:

1. On February 12, 2020, investigators with the Federal Bureau of Investigation (FBI)
listened to recorded jail calls made by Rodrigo CARRILLO (hereinafter “CARRILLO”) during which
CARRILLO made references to an object in his room that he wanted picked up by a third party.
From the context of the phone calls and CARRILLO’s criminal history, investigators believed the
object in question was a firearm or narcotics. | |

2. Investigators traveled to CARRILLO’s residence located in San Juan, Texas and
_ obtained written consent to search CARRILLO’s bedroom. Investigators located a Colt Model
2000 9mm handgun, serial number PFO4109, and 12 rounds of 9mm Luger ammunition with an
“R-P” headstamp in a container on a shelf. Family members present at the residence stated that
they had never seen the firearm before and that it did not belong to them. CARRILLO’s mother
identified the bedroom where the firearm and ammunition were located as the bedroom
belonging to CARRILLO.

: 3. Investigators reviewed recorded jail calls made by CARRILLO after the firearm was
seized on February 12, 2020 during which CARRILLO stated multiple times that the firearm from
his room belonged to him.

4. On February 18, 2020, the Bureau of Alcohol Tobaéco and Firearms (ATF)
conducted research to determine whether the Colt firearm and 9mm ammunition moved in
interstate and/or foreign commerce. It was ATF’s determination that the firearm and .
"ammunition were manufactured outside of the state of Texas. As such, it was the ATF’s .
determination that the firearm and ammunition travelled in interstate and/or foreign commerce
as defined by Title 18, United States Code, Section 921(a)(2).

5. CARRILLO is a known “Loco 13” gang member who was convicted, on October 6,
2015, in the 93rd district court of Hidalgo County, Texas in cause number CR-4305-15-B for the

felony offense of Unlawful Possession of a Firearm by a Felon, a Felony 3rd Degree. CARRILLO —
Case 7:20-cr-00883 Document1 Filed on 02/21/20 in TXSD Page 3 of 3

had been released onparole on June 3, 2019 and had been receiving home visits from his parole
officer at 102 Sandy Street every other month. CARRILLO’s reported address did not: change for
the duration of his parole. CARRILLO was taken into custody for violation of his parole on January
8, 2020. Investigators had contacted CARRILLO’s parole officer to determine that CARRILLO’s
parole was revoked for multiple failed drug tests resulting in his incarceration in the Hidalgo
County Jail as of February 12, 2020. |

6. Based on the aforementioned factual information, your Affiant respectfully

submits that CARRILLO did commit a violation of Title 21, United States Code Section 922(g)(1).

(a hf

Kyle O'Neal
Special Agent
Federal Bureau of Investigation

 

Sworn to and subscribed before me wd day of February, 2020.

a

“Sot HACKER
IT#D STATES MAGISTRATE JUDGE

 
